NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 MODESTO CORTES SERILLO, Petitioner.

                         No. 1 CA-CR 22-0048 PRPC
                               FILED 7-26-2022


      Petition for Review from the Superior Court in Yuma County
                         No. S1400CR201400470
                 The Honorable Brandon S. Kinsey, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yuma County Attorney’s Office, Yuma
By Charles V. S. Platt
Counsel for Respondent

Elizabeth Brown Attorney at Law, Goodyear
By Elizabeth Brown
Counsel for Petitioner
                              STATE v. SERILLO
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Brian Y. Furuya, Judge Jennifer B. Campbell, and Judge
Paul J. McMurdie delivered the following decision.


PER CURIAM:

¶1            Petitioner Modesto Cortes Serillo seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is Serillo’s first petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is the petitioner’s burden
to show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review, response, and reply. We find the petitioner has not established
an abuse of discretion.

¶4            We grant review but deny relief.




                             AMY M. WOOD • Clerk of the Court
                             FILED:    JT

                                          2